Citation Nr: 0722005	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 14, 1975, to 
February 19, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied 
the veteran's petition to reopen a claim for service 
connection for a bilateral hearing loss disability due to the 
lack of new and material evidence.  The Board notes that the 
RO subsequently determined in a Statement of the Case (SOC) 
issued in November 2005 that new and material evidence 
demonstrating a current disability had been received 
sufficient to reopen the previously denied claim of service 
connection for bilateral hearing loss.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  The Board will address this matter in the 
following decision. 

In November 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  By a RO decision dated in August 1997, the veteran's 
claim for service connection for a bilateral hearing loss 
disability was denied on the basis that the veteran had no 
current disability and the service medical records contained 
no complaints of, treatment for, or diagnosis of bilateral 
hearing loss; the veteran was informed of the adverse 
decision and of his appellate rights in an August 18, 1997, 
letter. 

2.  Evidence received since the August 1997 RO decision is 
not cumulative or redundant, and relates to an unestablished 
fact necessary to substantiate the claim.

3.  There is no competent medical evidence establishing that 
any current bilateral hearing loss is etiologically related 
to a disease, injury, or event in service. 


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying the claim for 
service connection for bilateral hearing loss is final.  See 
38 U.S.C.A. § 7105 (West 2002 & West Supp. 2006); 38 C.F.R. § 
20.1103 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for bilateral hearing 
loss has been submitted.  See 38 U.S.C.A. § 5108 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.156(a) (2006). 

3.  Service connection for a bilateral hearing loss 
disability is not warranted.  See 38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103A, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

A letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  This letter not only provided the veteran with 
notice of the elements for service connection but also 
informed him that new and material evidence was needed to 
substantiate the claim and described what would constitute 
such new and material evidence.  The October 2004 letter 
directed the veteran to submit any new and material evidence 
relating to the fact that his service medical records show no 
complaint of, treatment for, or diagnosis of hearing loss.  
The Board notes that the letter did not specify that the 
veteran's original claim was also denied for lack of a 
current disability.  However, as the petition to reopen the 
claim of service connection has been granted, the Board finds 
any error in this regard to be harmless.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & West Supp. 2006); 38 C.F.R. § 3.159 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2006), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the veteran was not explicitly told to provide any 
relevant evidence in his possession, he was told to tell VA 
about any other additional medical that he wanted VA to 
obtain, and he was informed of types of secondary evidence he 
could submit.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are of 
record.  The veteran has been given sufficient notice of his 
responsibility to provide VA with any treatment records 
pertinent to his claimed disability.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the veteran's records.  The 
Board notes specifically that the veteran submitted a 
statement in October 2004 indicating he received treatment at 
the Cincinnati VA Medical Center (VAMC).  Efforts were made 
to locate these records.  However, in an April 2005 letter, 
the Cincinnati VAMC stated that it possessed no medical 
information for the veteran.  The Board finds that the claims 
folder contains adequate information to decide the claim.  VA 
has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. 
June 5, 2006) (as amended Aug. 7, 2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with 38 U.S.C.A. § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. §3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. §3.303(d) 
(2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, the 
veteran did not serve for a period of 90 days or more as 
required.  As such 38 C.F.R. §§ 3.307 and 3.309 are 
inapplicable. 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.  

In August 1997, the RO denied the veteran's claim for service 
connection for a bilateral hearing loss disability.  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  See 38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  See 38 U.S.C.A. § 7105(b) and (c) (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2006).  The veteran was notified of the rating 
decision via an August 1997 letter, including notice of his 
appellate rights.  

As to the veteran's assertion that he did not receive notice 
of his appellate rights, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

Here, the Board finds the veteran's mere assertion that he 
didn't receive his appellate rights is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  The record shows that an appropriate notification 
letter was sent to the veteran at his last known address of 
record around August 18, 1997, and that a copy of the letter 
was also sent to his representative.  The letters were not 
returned by the U.S. Postal Service.  Thus, the Board is 
satisfied that the veteran was properly and promptly notified 
of the disposition of the August 1997 rating decision.

Therefore, the August 1997 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002 & West Supp. 2006).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002 & West Supp. 2006).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the August 1997 denial was a lack of evidence 
showing a current disability and a lack of evidence showing 
any complaints of, treatment for, or diagnosis of hearing 
problems in the service medical records.  The evidence 
considered by the RO in determining this denial included, 
among other things, service medical records dated from 
October 1974 to February 1975.  In addition, the RO attempted 
to obtain outstanding treatment records from the Nashville VA 
Medical Center but that facility indicated that it did not 
have any of the veteran's records.   

The new evidence that the veteran has submitted since the 
August 1997 denial indicates that the veteran currently has 
bilateral hearing loss.  Specifically, a January 1981 letter 
from the State of Tennessee Department of Education stated 
that the veteran had been diagnosed with nerve deafness of a 
moderate degree in both ears.  A June 1991 letter from the 
Belton Hearing Aid Service stated that the veteran has severe 
bilateral hearing loss with fair word recognition ability.  A 
record submitted from Columbia Ear, Nose and Throat indicates 
that the veteran had progressive sensorineural hearing loss.  
   
Given that the newly submitted evidence addresses the issue 
of whether or not the veteran has a current bilateral hearing 
loss disability, the Board concludes that the newly submitted 
evidence is new and material.  The claim is reopened.  

Now, the Board will proceed to review the decision on the 
merits.  

The veteran's service medical records do not reflect any 
evidence of hearing problems during active duty.  The 
earliest sign of hearing loss on record is the January 1981 
letter from the State of Tennessee Department of Education, 
six years after the veteran was discharged from service.  
Although the veteran does have a current bilateral hearing 
loss disability, as noted above, there is no competent 
medical evidence indicating that this disability was incurred 
in or aggravated in service. 

With respect to the veteran's own statements and his hearing 
testimony, the Board finds that his assertions alone cannot 
be dispositive of the issue.  The record on appeal does not 
indicate that the veteran has the expertise to provide an 
opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion 
regarding the cause of bilateral hearing loss.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although the 
Board is sympathetic to the veteran's hearing difficulty, the 
fact is that no evidence of record exists linking his current 
disability to his active duty service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 
2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for bilateral hearing loss, the 
veteran's claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


